Title: To James Madison from Thomas Appleton, 9 July 1801
From: Appleton, Thomas
To: Madison, James


					
						Sir.
						Leghorn 9th. July 1801.
					
					I had the honor of addressing the department of state on the 18th Ultimo: and now 

inclose you some dispatches from Mr. Cathcart Consul for Tripoli, also the Copy of a 

Circular from him under date of the 11th. of May.
					I am sensible sir, that it may be urg’d by some individuals, that the Consuls in 

laying an embargo on all american ships in the ports of the Mediteranean, have 

Consulted rather their own judgments in the propriety of this measure, than any 

instructions they may have received from the government of the U: States; and this is 

most assuredly true.  It were much to be desired, that the paths we ought to pursue in 

a variety of Cases which frequently occur, were unequivocally pointed out; for as our 

instructions comprise but the smallest part of our duty, I have Conceived that in all other 

events, whether of magnitude or of lesser importance, that our judgment must be the only 

guide that we should follow.
					I have considered that not only the safety of the ships and Cargoes would be 

imminently hazarded by suffering them singly to depart; but at the same time that 

Captives are equally the objects of the Bashaw’s desire; to the end, that he may 

enforce his own terms on the U: S.  These considerations have more than countervail’d 

in my mind, every disadvantage that, delay may occasion to the owners of the property in 

America.  We have now certain intelligence that the tripolitain fleet is out; but we have no 

information hitherto that any of our Vessels have been Captured by it.  We have long hoped 

for the arrival in these seas of Como. Truxton, who, we learn is destined for the 

protection of this commerce.  We have not however as yet any intelligence of him.  As I 

forwarded copies of all the circulars I have from time to time received from Mr. Cathcart, 

to the ports of Italy, France Spain, Holland, Hamburg, and London, I am satisfied that in 

no port of Europe, can ignorance of our situation with Tripoli be plead; as an apology 

for hazarding themselves in the Mediterranean.  The political appearance of Italy has 

experienced no alteration since my last letters to you.  The King of Etruria is dayly 

expected; but I have no reason to beleive it can in any way affect our political or 

commercial Situation.  There can scarcely remain a doubt but that Admiral Gantheaume has 

made good his landing of 6000 troops, at the easternmost port of the regency of 

Tripoli, and arrived ’ere this at Alexandria by the deserts of Bacri—for although the Bey 

would not suffer the french Consul to remain at the Court, (through the intrigues of the 

British minister at Constantinople) yet he secretly is to permit them to land, firing first a few 

guns and then surrendering his town for the time necessary, Camels, and provisions 

having been previously prepared, to facilitate their journey to Egypt.  England is exerting all 

her powers in the Mediteranean to force from the french this possession which in truth, 

interests very nearly her commerce with India; but its continuance in the hands of 

those who now hold it, is highly important to the Continents of Europe, and of Africa.  By 

our latest accounts the french have a Strong garrison in Alex. and well supplied.  The treaty 

which the sweedish minister lately concluded with Tripoli, has not been ratified by his Majesty; 

and the bills drawn on the govt: for 250,000. Dollrs. the amount of the regaylia, have 

been protested.
					The american Ship Columbia, and the Schooner Raven were a Short time since 

seized by the Commander of the City, under the pretext that they were english 

property.  On my application to General Murat at Florence, he order’d the Ships papers 

restored, unexamin’d, on my  assurance that they were american property.  Two american 

Citizens established in Commerce here, had been assessed in the same proportion as the 

subjects of Leghorn, for an sum imposed on the town as a punishment on the 

inhabitants, having, (as is asserted) encouraged Some french Soldiers in disobedience of 

their orders.  On Application to General Murat the americans were released from the 

payment of this Assessment.  Indeed Sir, in no instance either, with the french Civil, or 

Military authorities, have I failed in obtaining that justice, I have been so frequently 

necessitated to demand, in times of disorder, and misrule, as those We live in.
					On the Arrival of the french in Tuscany an embargo was laid on all the Ships in the 

port and it became indispensably necessary, that they should be proved by the Consuls of the 

different nations they appertained to; that they were bona fide the property of nations in 

Alliance with the french republic.  As all Civil Commisaries generally here are at variance 

with the military authorities, and both, more or less desirous of gain; so in this instance 

it Occasioned innumerable obstacles even to the clearest evidence.  However I had the 

good fortune to point out a mode of proceedure, which Could not with propriety be 

rejected, and all property belonging to allied nations was determined on the principle I 

had indicated.  This naturally gave us a priority to Justice, and our Ships were liberated 

and sailed before those of any other Nation.
					If Sir I mention thus details which perhaps are now not of importance, it is only to shew 

you that our flag is in truth more highly respected than that of any other in the ports of 

Italy which the french Occupy.  In this moment the french minister Belleville has 

inform’d me of the arrival of a packet boat from Alexandria at Nice, bringing 

intelligence as far down as the 20th. of May, the substance of which appears to be that 

the garrison are far from apprehending any danger from British.  This vessel conducted 

into France three general Officers arrested by Genl. Menou, as having occasioned rather the 

loss of victory, than the loss of the battle on the 21t. of April, inasmuch as the right wing of 

the french, were not brought into action, and of Course the left suffered exceedingly 

from that want of Support, which otherwise would have prov’d fatal to the british Army in 

Egypt.  I have the honor to be Sir with the most unfeigned respect Your Most Obedient 

Servant
					
						Th. Appleton
						Consul for U:S.A.
						Leghorn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
